Citation Nr: 0605589	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-10 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
loss of teeth, claimed as the result of Department of 
Veterans Affairs medication.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disability.  

4.  Entitlement to a rating in excess of 20 percent for a 
duodenal ulcer.

5.  Entitlement to a compensable rating for an appendectomy 
scar.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse and his son


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1951 to December 1957.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2001 
decision of the Philadelphia VA Regional Office (RO), which 
denied a rating in excess for 20 percent for a duodenal 
ulcer; from a September 2003 decision which denied service 
connection for bilateral hearing loss and denied compensation 
under 38 U.S.C.A. § 1151 for loss of teeth due to VA 
medication; and from an April 2004 determination which 
declined to reopen a claim of service connection for a 
psychiatric disability (characterized as depression).  In the 
July 2001 decision the RO denied eight other claims.  The 
veteran limited his appeal of that decision to the matter of 
an increased rating for duodenal ulcer, and that is the only 
issue from the July 2001 decision before the Board.  In April 
2004 and May 2005, the veteran, his spouse and son appeared 
for personal hearings before a hearing officer at the RO.  In 
January 2006, a Travel Board hearing was held before the 
undersigned, during which the veteran's motion to advance his 
appeal on the Board's docket was granted.  At the hearing, 
the veteran submitted additional evidence with a waiver of RO 
initial consideration of such evidence.  

The issues of entitlement to service connection for a 
psychiatric disability on de novo review, and entitlement to 
increased ratings for duodenal ulcer and an appendectomy scar 
are being REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  The veteran will be notified if 
any action on his part is required.
FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and a preponderance of the evidence is 
against a finding that the veteran's bilateral hearing loss 
is related to his active service or to any noise exposure 
therein.

2.  It is not shown that the veteran's loss of teeth resulted 
from VA medication or treatment; nor is it shown as to the 
treatment in question that VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider, or that any removal of teeth by VA was without 
informed consent.  

3.  An unappealed July 2001 rating decision denied service 
connection for a psychiatric disability (characterized as 
depression), essentially on the basis that such chronic 
disability was not shown.  

4.  Evidence received since the July 2001 rating decision 
indicates the veteran has a psychiatric disorder; relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for a psychiatric disability; and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).  

2.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for loss of teeth, claimed as the 
result of VA medication, are not met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.361 
(2005).  

3.  Evidence received since the July 2001 rating decision 
denying service connection for a psychiatric disorder is new 
and material, and the claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided VCAA notice in May 2002 and November 
2003 correspondence from the RO, and in statements of the 
case (SOCs) issued in November and December 2004.  Although 
he was provided full notice/information subsequent to the 
rating decisions on appeal, he is not prejudiced by any 
notice timing defect.  He was notified (in the May 2002 and 
November 2003 correspondence, and in the November and 
December 2004 SOCs) of everything required, and has had ample 
opportunity to respond or supplement the record.  The case 
was reviewed de novo subsequent to the notice, and the 
veteran has had ample opportunity to respond.  

Regarding content of notice, the November and December 2004 
SOCs (along with a March 2003 SOC and a supplemental SOC 
(SSOC) issued in June 2005) informed the veteran of what the 
evidence showed and why the claims were denied.  He was 
advised by the May 2002 and November 2003 correspondence, and 
the November and December 2004 SOCs, that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The May 2002 
and November 2003 correspondence, and the November and 
December 2004 SOCs, advised him of what the evidence must 
show to establish entitlement to the benefits sought, and of 
what information or evidence VA needed from him.  The 
November 2004 SOC contained the text of the regulation 
implementing the VCAA, including the specific provision that 
the claimant is to be advised to submit everything in his 
possession pertinent to the claim.  Everything submitted to 
date has been accepted for the record and considered.  

Regarding the duty to assist (as to the matters being 
addressed on the merits), VA has obtained all 
pertinent/identified records that could be obtained.  The 
Board has considered whether a VA examination or advisory 
opinion is necessary as to the issues of service connection 
for bilateral hearing loss and entitlement to compensation 
under 38 U.S.C.A. § 1151.  A medical opinion or an 
examination is necessary (summarized):  If the record is 
insufficient to decide the claim, but contains competent 
evidence that the claimant has a current disability (or in 
the 38 U.S.C.A. § 1151 case additional disability), or 
persistent or recurrent symptoms of disability; establishes 
that the veteran suffered an event, injury or disease in 
service (or in the 38 U.S.C.A. § 1151 case in the course of 
his VA treatment); and indicates that the claimed 
(additional) disability or symptoms may be associated with 
the established event, injury, or disease in service or with 
another service-connected disability (or in the 38 U.S.C.A. 
§ 1151 claim VA treatment), but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Here, there is no 
competent evidence of hearing loss related event, injury, or 
disease in service, no competent evidence that any currently 
diagnosed hearing loss may be related to service, and no 
competent evidence suggesting the veteran's tooth loss is 
related to VA treatment/medication.  Hence, a VA 
examination/medical opinion as to these issues is not 
indicated.  Evidentiary development is complete to the extent 
possible.  VA's duties to notify and assist are met.  It is 
not prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Service Connection - Bilateral Hearing Loss

Service personnel records show that the veteran served in 
Korea; he was awarded a Combat Infantry Badge.  His service 
medical records reveal no indication of diminished hearing 
acuity.  The service records include an October 1951 report 
of medical examination on enlistment, when hearing was 
reported to be 15/15 (whispered voice), bilaterally and an 
October 1957 separation examination report which shows 
whispered voice hearing was 15/15, bilaterally.  

The first VA examination of the veteran was in February 1958, 
when examination of the ears revealed no significant 
abnormalities.  The first indication that the veteran 
suffered hearing loss is in VA progress notes dated in 1993.  
June and July 1999 VA consultation notes show a diagnosis of 
bilateral sensorineural hearing loss, and indicate that the 
veteran was fitted for hearing aids.  An audiologist reported 
in June 1999 that there was "a mild decrease in hearing 
noted from previous eval[uation] [in] 10/93."  The 
consultation report makes no reference to the veteran's 
service.  VA progress notes in 2004 and 2005 report bilateral 
sensorineural hearing loss, but do not relate it to service.  

On VA audiological evaluation in July 2004, the veteran 
reported that his hearing loss began during service in 1952, 
and he felt that it had worsened over the years.  He stated 
that he was exposed to excessive noise in service for 
approximately one year, primarily from gunfire and the 
explosions of incoming shells.  He did not wear ear 
protection in service, and denied exposure to excessive noise 
subsequent to service.  The examiner noted that the veteran 
was provided hearing aids by VA in July 1999.  Audiometry 
revealed that puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
90
95
LEFT
70
70
70
90
100

Speech audiometry revealed speech discrimination ability of 
88 percent correct in the right ear and 80 percent correct in 
the left ear.  The diagnosis was moderately severe to severe 
sensorineural hearing loss bilaterally.  The examiner 
commented:

[The veteran's] C-file was reviewed and 
on the form that he filled out during his 
separation [from service] he noted no 
problem with his hearing.  Therefore his 
hearing loss is not caused as a result of 
noise exposure while in the military.  It 
appears that [the veteran] was limited in 
his noise exposure during the year he was 
in combat, and also a hearing test 
performed here in 1993 indicated a mild 
hearing loss at that point.  This 
significant drop in hearing over a ten-
year period indicates some kind of 
medical problem causing this current 
hearing loss.  

At April 2004 and May 2005 hearings, the veteran testified 
that his hearing loss began during his service in Korea, when 
he engaged in combat and sustained acoustic trauma due to 
noise from small arms fire, machine gun fire, and artillery 
shells.  He reiterated essentially the same testimony at the 
January 2006 hearing before the undersigned.

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Sensorineural 
hearing loss (as organic disease of the nervous system) may 
be service connected on a presumptive basis if it becomes 
manifest to a compensable degree in the first postservice 
year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

It is not in dispute that the veteran now has bilateral 
hearing loss disability.  His Combat Infantry Badge 
established that he engaged in combat, and likely was 
subjected to combat-related noise exposure/acoustic trauma in 
service.  However, other than in his own contentions, there 
is no evidence relating his current hearing loss to service, 
or to the combat noise exposure therein.  Hearing loss was 
not noted in service, and sensorineural hearing loss was not 
manifested in the first postservice year (so as to warrant 
presumptive service connection as a chronic disease).  The 
earliest indication of hearing loss of record is in 1993.   A 
July 2004 VA examiner expressly stated that the veteran's 
hearing loss "is not caused as a  result of noise exposure 
while in the military," and explained the rationale for that 
opinion.  As shown, the examiner found that the significant 
progression of the veteran's hearing loss from the time it 
was first shown (in 1993) to the time of the July 2004 
examination indicated that there was "some kind of medical 
problem causing this current hearing loss."  There is no 
competent (medical) evidence to the contrary.  Because he is 
a layperson, the veteran's own statements asserting that his 
current hearing loss is related to acoustic trauma in service 
are not competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Without any competent evidence of a nexus between the 
veteran's current hearing loss and service, service 
connection for hearing loss is not warranted.  See Hickson, 
12 Vet. App. at 253.  The doctrine of resolving reasonable 
doubt in the veteran's favor does not apply in this matter as 
the preponderance of the evidence is against the claim.

38 U.S.C.A. § 1151 Claim

In his August 2001 application for compensation under 
38 U.S.C.A. § 1151 for loss of teeth, the veteran claimed 
that medication prescribed by VA had made all his teeth come 
loose, and thus all his teeth were removed at a VA medical 
facility in July 2001.  

An October 2002 VA outpatient treatment record shows that the 
veteran had an unspecified disorder of the teeth and their 
supporting structures.  The diagnosis was dental disorder, 
not otherwise specified.  February 2003 VA clinical records 
show that the veteran had no remaining teeth, and he wanted 
to be fitted with dentures.  The evidence of record shows 
that the veteran is on multiple medications prescribed by VA 
for numerous health problems.  The records entirely devoid of 
evidence suggesting that any of the medications prescribed by 
VA led to the loss of the veteran's teeth.  

In August 2003, the RO requested that a VA physician examine 
the veteran and review the claims folder (to include dental 
records), and provide an opinion as to "whether the 
proximate cause of the disability (loss of teeth) was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of [VA] in 
furnishing the medical treatment or was the proximate cause 
of the disability due to an event not foreseeable."  In 
response, a VA physician in September 2003 reported that the 
claims folder and clinical documentation were reviewed and 
the veteran was interviewed.  It was noted that the veteran 
was edentulous, and his teeth had been removed to minimize 
aspiration and decrease the possibility of 
osteoradionecrosis.  The physician expressly stated that 
there was "no evidence of VA treatment leading directly to 
loss of teeth.  No evidence of negligence, carelessness, 
error in judgment, or fault."  Also of record is a September 
2003 outpatient record, wherein a VA dentist reported that a 
review of the veteran's treatment records and interview 
history "fails to reveal loss of teeth or diagnosis 
pertinent to loss of teeth within [service connected] 
parameters."  

At the April 2004, May 2005, and January 2006 personal 
hearings, the veteran and his spouse reported that a VA 
physician had told them approximately two years earlier that 
medications prescribed by VA had caused the veteran's teeth 
to rot.  He and his spouse reported that he was taking "a 
whole lot of medicine and my teeth was [sic] rotten," and 
that he was at a VA medical facility where "[t]hey found out 
I had lung cancer and so they were supposed to operate on me 
and they had to pull my teeth out."  (See April 2004 
transcript, p. 5).  The veteran's son testified that he was 
present when the veteran was prepped for surgery to remove 
one of his lungs, and that VA physicians determined at that 
time that the veteran's teeth needed to be removed prior to 
surgery, as they were rotten and prevent the proper 
administration of anesthesia.  (See April 2004 transcript, p. 
4).  At the January 2006 hearing, the veteran's spouse 
reiterated that a VA physician told her that the veteran's 
teeth had to be pulled because medication prescribed by VA 
had caused his teeth to rot, and they "had to pull 'em all 
out before they could operate on him."  (See January 2006 
transcript, p. 8).  

VA medical records include a September 2003 clinical 
diagnosis of inoperable squamous cell carcinoma of the lung, 
for which treatment via radiation therapy was performed in 
September 2003.  A January 2005 outpatient record shows an 
additional diagnosis of inoperable squamous cell carcinoma of 
the lung.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  For claims filed on 
or after October 1, 1997, as in this case, the veteran must 
show both that the VA treatment in question resulted in the 
additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable (or that the 
care/treatment was without informed consent).  See 
38 U.S.C.A. § 1151; VAOPGCPREC 40-97 (Dec. 31, 1997); 
38 C.F.R. § 3.361(d)(1)(ii).  

The veteran essentially alleges that he is entitled to 
benefits under 38 U.S.C.A. § 1151 because all his teeth had 
to be removed because VA prescribed medication caused his 
teeth to rot.  However, he has submitted no competent 
(medical) evidence whatsoever to support that assertion.  He 
was advised at the January 2006 hearing that to prevail under 
his alleged theory of entitlement to this benefit sought he 
would have to (in part) provide medical opinion evidence that 
VA prescribed medication did indeed cause the teeth to decay.  
No such evidence has been submitted.  Furthermore, the 
recollections of the veteran, and his spouse and son, of what 
a doctor said, i.e., that VA-prescribed medication caused the 
veteran's teeth to rot, is not medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  [Notably, if they 
had indicated that what they recollected was entered in a 
medical record, such record would have been sought.]  In 
September 2003, a VA physician examined the veteran and 
reviewed the claims folder, and expressly opined that there 
is "no evidence of VA treatment leading directly to loss of 
teeth."  No medical opinion to the contrary is of record.  

What the record does show (and it is not in dispute) is that 
because the veteran's remaining teeth were decayed, they were 
removed "to minimize aspiration" and "decrease the 
possibility of osteoradionecrosis".  It is not shown that 
the removal of the teeth (and the veteran's now edentulous 
state) involved any carelessness, negligence, lack of proper 
skill or error in judgment on the part of VA, or that the 
teeth were removed without consent.  Indeed, testimony of 
record establishes that the veteran and his family were 
advised that removal of the remaining teeth was necessary to 
allow for proper treatment of his lung cancer.  

In summary, while the record does show that some of the 
veteran's teeth were removed to facilitate treatment for his 
cancer, it does not show that they were removed because they 
had decayed due to VA medication (as alleged).  Furthermore, 
the record does not show that the removal of the veteran's 
remaining decayed teeth by VA (and his current edentulous 
state) involved any fault on the part of VA, was without 
consent, or was due to an event not reasonably foreseeable.  
The governing law and regulation do not authorize 
compensation benefits under such circumstances.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The preponderance of 
the evidence is against the claim, and it must be denied.

New and Material Evidence - Service Connection for a 
Psychiatric Disorder

In July 2001, the RO denied service connection for a 
psychiatric disorder (depression).  The decision was based 
upon findings that, while depression was mentioned once in 
postservice VA medical records showing diagnosis of lung 
cancer, there was no diagnosis of record of a current chronic 
psychiatric disorder.  

The evidence of record in July 2001 included service medical 
records, including a September 1957 report of examination on 
the veteran's separation from service, that are negative for 
any complaints or clinical findings of a psychiatric 
disorder.  Postservice medical evidence included VA medical 
records wherein depression was mentioned once in records 
showing diagnoses of lung cancer.  The postservice evidence 
or record prior to July 2001, including private and VA 
medical reports, did not show a diagnosis of a chronic 
psychiatric disorder.  An April 1999 mental health intake 
evaluation was negative for a psychiatric disorder of any 
kind.  

Evidence received subsequent to the July 2001 rating decision 
includes:

*	Additional VA outpatient records dated through June 2005 
showing that the veteran complained of depression 
occasionally.  A July 2002 VA clinical list of diagnoses 
includes depressive disorder.  

*	The testimony at the January 2006 hearing before the 
undersigned that the veteran carries a diagnosis of 
depression and has received treatment for such disorder.  
The veteran's son reported that he used to bring the 
veteran to VA medical facilities "and I noticed that he 
was takin' medicine for depression and he was seein' a 
psychiatrist at that time," and "I know [the veteran] 
was takin' medicine for depression."  The veteran's 
spouse testified that the veteran was depressed, and 
suffered from nightmares and night sweats due to wartime 
memories.  

The July 2001 rating decision was not appealed, and is final 
based on the evidence then of record.  38 U.S.C.A. § 7105.  
However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the veteran's request to reopen his 
claim for service connection for a psychiatric disability was 
received in October 2003, the amended regulation applies to 
this claim.  Under the amended version of 38 C.F.R. 
§ 3.156(a), "new" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Evidence received since the July 2001 rating decision tends 
to show that the veteran has an acquired psychiatric 
disability.  As the previous denial of the claim seeking 
service connection for a psychiatric disability was based on 
a finding that such disability was not shown, the additional 
evidence clearly relates to an unestablished fact necessary 
to substantiate the claim.  And, as the psychiatric 
disability may possibly be related to service (or to a 
service connected disability) the additional evidence raises 
a reasonable possibility of substantiating the claim of 
service connection for a psychiatric disorder.  Accordingly, 
the additional evidence received since the July 2001 rating 
decision is new and material, and the claim of service 
connection for a psychiatric disability may be reopened.  


ORDER

Service connection for bilateral hearing loss is denied.

Entitlement to benefits under 38 U.S.C.A. § 1151 for loss of 
teeth, claimed as the result of VA medication, is denied.  

The appeal to reopen a claim of service connection for a 
psychiatric disability is granted.  


REMAND

Since the claim of service connection for a psychiatric 
disability is now reopened, VA has a further duty to assist 
the veteran is development of his claim.  Specifically, the 
duty to assist by obtaining a medical opinion has attached.  
See 38 C.F.R. § 3.159.

The record does not include any clinical findings as to the 
etiology of any current psychiatric disorder(s).  The 
veteran's spouse testified that the veteran is dealing with 
nightmares and night sweats, albeit it from a trauma that is 
undefined.  It is unclear whether the medical personnel 
treating the veteran on an outpatient basis are aware that he 
had engaged in combat; likewise, there is the possibility 
that any current depression is related (due to, aggravated 
by) to a service connected disability.  

Furthermore, the most recent and comprehensive medical 
evidence of record regarding the severity of the veteran's 
duodenal ulcer and appendectomy scar disabilities consists of 
July 2002 and February 2003 VA examination reports.  While VA 
outpatient reports dated through June 2005 are of record, the 
records are essentially devoid of clinical findings 
pertaining to the duodenal ulcer and the appendectomy scar.  
At the January 2006 hearing before the undersigned, the 
veteran and his spouse testified that symptoms of his 
service-connected duodenal ulcer and appendectomy scar have 
increased in severity since he was last examined by VA to 
evaluate such disabilities.  

Finally, the disabilities at issue (and particularly the 
ulcer disease) are such as to suggest ongoing treatment, and 
the veteran and his spouse reported ongoing treatment at the 
January 2006 hearing.  Reports of treatment may contain 
information pertinent to the matters at hand.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
psychiatric disorder, ulcers, and/or an 
appendectomy scar from June 2005 (the 
date of the most recent VA outpatient 
records) to the present, then obtain 
complete records of such treatment from 
all sources identified.  Whether or not 
he responds, the RO should obtain any 
reports of VA treatment (not already of 
record) for the disabilities at issue.  

2.  The RO should then arrange for the 
veteran to be afforded a VA examination 
by a psychiatrist to determine the nature 
and etiology of any psychiatric 
disability he has.  The veteran's claims 
folder must be reviewed by the 
psychiatrist in conjunction with the 
examination.  The psychiatrist should 
review pertinent historical data in the 
claims folder, examine the veteran, and 
opine regarding the following:  (A) What 
is the nature of the veteran's current 
psychiatric disability, if any?  (B) As 
it is established that he engaged in 
combat, does he have PTSD related to such 
experience?  (C) Is any current 
psychiatric disability otherwise related 
to service? (D) Was an current 
psychiatric disability caused or 
aggravated by a service connected 
disability (and if so, to what extent).  
The examiner must explain the rationale 
for all opinions given.  

3.  The RO should arrange for the veteran 
to be afforded an appropriate VA 
examination to determine the current 
severity of his service-connected 
duodenal ulcer and appendectomy scar.  
His claims folder must be available to 
the examiner for review in conjunction 
with the examination.  All indicated 
studies should be performed. The examiner 
should describe in detail all symptoms, 
restrictions, impairment due to the 
service-connected duodenal ulcer 
(commenting specifically whether there is 
associated weight loss or anemia, or 
whether the disability has caused 
incapacitating episodes, and if so, their 
extent and duration).  The examiner 
should also note whether the appendectomy 
scar is tender and painful, causes any 
impairment of function, is unstable, and 
whether it is deep or superficial.  The 
dimensions of the scar should be 
reported.  The examiner should explain 
the rationale for all opinions given.  

4.  The RO should then readjudicate the 
claims (including de novo review of the 
claim seeking service connection for 
psychiatric disability).  If any remains 
denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The veteran has the right to submit additional 
evidence/argument on the matters the Board has remanded.  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


